• Springer, C. J.
(after stating the facts.) The cc sel for appellant in this case contend that the court be erred in submitting the questions set forth in the staten of this case to the jury, for the reasons, as alleged, • neither party had requested a special verdict, and the j unequivocally disagreed on a general verdict, so that questions submitted to them at such time and in such mai could only call for a special finding; that a jury can be quired by the court to return a special finding only in a ( in which they render a general verdict. To support contention, counsel for appellant cite sections 5142, 5143 *589usfield’s Digest, and certain cases reported in volumes 40, and 52, of the reports of the Supreme Court of the state Arkansas (see volumes 7 and 13 S. W.;) also Thomp. ds, § 2677. In order to understand fully the law in re-I to special and general verdicts, it will be necessary to nder sections 5140-5143 of Mansfield’s Digest. These iions are as follows:
“ Sec. 5140. The verdict of a jury is either general or 3ial. A general verdict is that by which they pronounce erally upon all or any of the issues, either in favor of the ntiff or defendant.
1“ Sec. 5141. A special verdict is that by which the • finds the facts only. It must present the facts as es-ished by the evidence, and not the evidence to prove u, and they must be so presented as that nothing remains re court but to draw from them conclusions of law.
,, Sec. 5142. In all actions the jury, in their descre- , may render a general or special verdict, but may be reed by the court, in any casé in which they render a jral verdict, to find specially upon particular questions ict, to be stated in writing. This special finding is to be rded with the verdict.
“Sec. 5143. Wheu the special finding of facts is in-istent with the general verdict, the former controls the ¡r, and the court may give judgment accordingly. ”
From these sections it will appear that the verdict of :y may be either general or special. A general verdict efined by the statute to be that by which the jury pro-Lce generally upon all or any of the issues, either in r of the plaintiff or defendant. A special verdict is de- . to be'that by which the jury finds the facts, only, and .tatute points out in section 5141 how this special ver-of finding the facts only must be presented. It will be *590observed from reference to this section thatfthe facts must so presented as that nothing remains to the court but draw from them conclusions of law. Then follows secti 5142, in which it is provided that a jury, in their discretic may render a general or special verdict, but they may be ] quired by the court, in any case in which they rende: general verdict, to find specially upon particular facts. T1 special finding should be recorded with the verdict. T reason for recording this special finding is explained in t next section — 5143—of Mansfield’s Digest. When the s] cial finding of fact is inconsistent with the general verdi the special finding controls. Counsel for appellant ignc the authority given in section 5141 to the jury to return special verdict by which the jury finds the facts only, the closing paragraph of appellant’s brief, reference is ms to section 1316 of Mansfield’s Digest, which section is follows: “Sec. 1316. When the facts in a special verb are insufficiently found, the Supreme Court may remand cause, and order another trial to ascertain the facts.” 1 converse of this prpposition is that, when the facts i special verdict are sufficiently found, the appellate co would have no occasion to remand the cause for anotl trial. The section of Thompson on Trials, cited by conn for appellant, is as follows: “ Sec. 2677. Answers W: out General Verdict. — If the jury, either under instructi or not, should return answers to the interrogatories with returning a general verdict, they cannot be considered, i are a nullity, requiring a new trial to be granted, unless I findings of facts are numerous and explicit enough to d| stitute a special verdict. ” From this section it is appall that if the findings of fact are numerous and explicit enoil to constitute a special verdict they will be sufficient. M J field’s Digest has specially provided that the special ver< may be returned by the jury, and in a special verdict the j finds the facts only. If such findings of fact by the j *591aye nothing for the court but to determine questions of law, e verdict of the jury has accomplished everything that uld be accomplished by a jury trial.
Findings oí Fact — Sufficiency.
*591Counsel for appellant have cited in support of their isition certain decisions of the Supreme Court of the state Arkansas. The first case cited is that of Railway Co. vs Miles, 40 Ark. 298. In that case special issues were sub-itted to the jury, and, in addition to the general verdict for e plaintiff, findings upon these issues were returned into urt. There was, therefore, in that case, a general verdict, d special findings of fact, and, it appearing to the court at the special findings of fact were inconsistent with the ¡neral verdict, they displaced the general verdict. That is all that was decided in the case, and it is founded upon e express letter of the statute, as will be seen by reference section 5143 of Mansfield’s Digest. The next case cited to pport appellant’s contention is that of Dyer vs Taylor, 50 Ark. 314, 7 S. W. 258. In that case the jury failed to agree on the questions of fact submitted to them, and returned general verdict in favor of the defendant. The court did t regard this as error, and the judgment was affirmed, e next case cited is that of Railway vs Canman, 52 Ark. 1, 13 S. W. 280. In that case the jury failed to agree up-the special interrogatories submitted to them, but found general verdict. Neither of these Arkansas cases is in int, nor controls. The court is of the opinion that the estions of fact submitted to the jury in the case at bar, on ; request of the appellee, submitted to the jury all the ues of fact upon which it was the province of the jury to ;s. When these facts were found by the jury, nothing named for the trial court but to enter a judgment based m the findings of fact by the jury. The judgment of the irt below is therefore affirmed.
Clayton, Thomas, and Townsend, JJ., concur.